Rowell, C. J.
The statute is that dogs of the breed commonly used for hunting deer, moose, or caribou, and dogs of other varieties that are known to follow deer, moose, or caribou, shall not be permitted by the owner or keeper thereof to run at large in forests inhabited by such animals; and that if any such dog shall be found hunting, pursuing, or killing any such animal, it shall be prima facie evidence of a breach of the statute by the owner or keeper, and, on conviction, subject him to a fine.
But the agreed facts on which the respondent was adjudged guilty below do not bring his dog within the statute, for they do not show that it belonged to a breed commonly used for hunting deer, moose, or caribou, nor that it belonged to any other variety that is known to follow those animals; but on the contrary they show that it was a beagle hound, a breed that is bred and trained solely to hunt and pursue rabbits, and was never known before to hunt, pursue, or trail deer, and that neither moose nor caribou inhabit the forest in question.

Judgment reversed; judgment that the respondent is not guilty, and he is discharged and let go without day.